Title: To Thomas Jefferson from John Page, 25 June 1804
From: Page, John
To: Jefferson, Thomas


          
            Sir,
            Richmond June 25th. 1804.
          
          Your letter of the 21st. instant inclosing the necessary Affidavits, and demanding Philip Williams and Jacob Ray, fugitives from justice, charged with having committed a felony within the district of Columbia, was delivered to me last night by the Postmaster of this place; and in compliance with your demand, and the constitution and laws of the United States, I have issued this day the orders necessary for the delivery of the said fugitives to the person duly authorized to attend and receive them. I am Sir, with great respect, &c.
          
            John Page.
          
         